Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 03/24/2022.
Claims 1-3, 5, 7-11 and 13-18 are presented for examination.

Response to Arguments
Applicant’s arguments, see page 8 of the Remarks, filed 03/24/2022, with respect to the provisional nonstatutory double patenting rejection to claims 1-20 have been fully considered and are persuasive in view of the amendments filed 03/24/2022.  The rejection of claims 1-20 has been withdrawn.
Applicant’s arguments, see pages 8 and 9 of the Remarks, filed 03/24/2022, with respect to the 35 USC 112(b) rejection to claims 1-19 have been fully considered and are persuasive.  The rejection of claims 1-19 has been withdrawn.
Applicant’s arguments, see page 9 of the Remarks, filed 03/24/2022, with respect to the 35 USC 101 rejection to claims 14-19 have been fully considered and are persuasive.  The rejection of claims 14-19 has been withdrawn.
Applicant’s arguments, see pages 9-11 of the Remarks, filed 03/24/2022, with respect to the 35 USC 103 rejection to claims 1 and 14 have been fully considered and are persuasive.  The rejection of claims 1 and 14 has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Nicholas Stango, Reg. No. 73,750, on 03/30/2022.
The application has been amended as follows:

5. (Currently Amended) The method of claim [[4]] 1, further comprising: retrieving the maintenance data package receipt from the blockchain network.

Allowable Subject Matter
After a complete search of the entire relevant prior art, the examiner has determined that the claims are in condition for allowance. Accordingly, claims 1-3, 5, 7-11 and 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 14, and their respective dependent claims, are allowable over the prior art of record, including Braum, Castagna and the remaining references cited by the Examiner and the Applicant’s IDS, since the prior art, taken individually or in combination, fails to particularly disclose, fairly suggest or render obvious storing the maintenance data package receipt into the blockchain network, scanning a part identification tag located proximate the system, the part identification tag identifying the system and linking to the blockchain network where the maintenance package is stored and retrieving the maintenance data package of the system from the blockchain network in response to scanning the part identification tag, wherein the system is an elevator or an escalator system, in view of the other limitations of the claim, as specified in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566. The examiner can normally be reached Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497